Order dated April 15, 1960 denying rule V of the Hew York County Supreme Court Trial Term Rules and rule 151 of the Rules of Civil Practice preferences unanimously reversed on the law and on the facts, with $20 costs and disbursements to appellant, and the motion for preference granted, with $10 costs. Plaintiff, age 73, alleges she was struck while walking on a sidewalk on June 22, 1958, by a motor vehicle owned by, or in control of, defendants, and suffered a cerebral concussion among other injuries. She has suffered two strokes since the accident, concerning which her physician swears to an opinion that they “are the direct consequence and result of and thus causally related to” the accident. In such circumstances, a rule V preference should be granted (Hocherman v. I. & G. Service Corp., 5 A D 2d 813). Her physician also swears to a rapid deterioration of plaintiff’s physical condition resulting from these causes which would lead to the granting of a preference under rale 151. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ..